DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The use of the term BLUETOOTH, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.



Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Allowable Subject Matter
Claims 1-21 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
United States Patent Application Publication 2013/0264386 discloses allowing access to a secured/locked area based upon the detection a contactless enabled financial instrument, card or device. This would allow for easy entry into a secured area by simply tapping, or briefly holding the contactless enabled financial instrument, card or device to an appropriate card/device reader.

United States Patent 10,511,943 teaches an internal camera(s) 182 may be utilized to authenticate or otherwise identify potential passenger 190 for example, for purposes of engaging the door access control 184, for example by using security system 420, to allow entry to the transport vehicle 180.
United States Patent 10,033,819 shows a mobile device processor and software stored in the memory enable various software applications, which may be preinstalled or installed by the user (or manufacturer) (e.g., having a software application or graphical user interface (GUI)). This may include an application that allows a vehicle user to communicate with vehicle 12 and/or to control various aspects or functions of the vehicle—e.g., among other things, allowing the user to remotely lock/unlock vehicle doors, turn the vehicle ignition on or off, check the vehicle tire pressures, fuel level, oil life, etc.



United States Patent 10,149,133 reveals a user equipment (UE) is outside vehicle unlock vehicle or block vehicle from starting. UE transitions from outside permit vehicle to start or to inside vehicle automatically start vehicle.  UE is outside office building unlock office building doors.   UE transitions from outside turn on one or more lights in to inside building   UE enters a particular room start computer or of building turn on light in room.   UE directionality of approach unlock front or back doors.
The prior art of record does not disclose or make obvious the claimed evaluate an identified enterprise center and type of enterprise center to determine whether the enterprise center permits customized user access control.  Responsive to determining that the enterprise center does not permit customized user access control.  Maintain default access control settings at the enterprise center.  Generate a notification indicating that the enterprise center does not permit customized user access control and transmit the generated notification to the user device.  Responsive to determining that the enterprise control center does permit customized user access control.  Identify, based on the user response data and the type of enterprise center, pre-stored user access preferences for locking or unlocking at least one door at the enterprise center.  Generate, based on the user access preferences, an instruction to lock or unlock at least one door at the enterprise center and transmit the instruction to an internal access control computing system at the enterprise center to lock or unlock at least one door at the enterprise center.  In combination with computing platform, comprising at least one processor and a communication interface communicatively coupled to the at least one processor.  Memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to detect a user device.  Transmit, to the user device, a request for location and user data.  Receive, from the user device and in real-time, location response data and user response data.   Analyze, in real-time, the location response data to identify a current geographic location of the user device. Identify, based on the analyzed location response data, an enterprise center at the current geographic location of the user device.  Determine, based on the identified enterprise center at the current geographic location, a type of enterprise center.
Conclusion
This application is in condition for allowance except for the above formal matters.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).

A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D CUMMING whose telephone number is (571)272-7861. The examiner can normally be reached Monday - Friday 12 noon to 6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. CUMMING
Primary Examiner
Art Unit 2645



/WILLIAM D CUMMING/Primary Examiner, Art Unit 2645